NOT FOR PUBLICATION

                     UNITED STATES COURT OF APPEALS                         FILED
                             FOR THE NINTH CIRCUIT                           AUG 17 2011

                                                                        MOLLY C. DWYER, CLERK
                                                                          U .S. C O U R T OF APPE ALS

RODOLFO CALDERA-SAUCEDO,                         No. 09-73780

               Petitioner,                       Agency No. A095-417-703

  v.
                                                 MEMORANDUM *
ERIC H. HOLDER, Jr., Attorney General,

               Respondent.



                      On Petition for Review of an Order of the
                          Board of Immigration Appeals

                             Submitted August 1, 2011 **

Before:        LEAVY, THOMAS, and MURGUIA, Circuit Judges.

       Rodolfo Caldera-Saucedo, a native and citizen of Mexico, petitions for

review of the Board of Immigration Appeals’ (“BIA”) order dismissing his appeal

from an immigration judge’s (“IJ”) decision denying his application for

cancellation of removal. Our jurisdiction is governed by 8 U.S.C. § 1252. We


          *
             This disposition is not appropriate for publication and is not precedent
except as provided by 9th Cir. R. 36-3.
          **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
review de novo questions of law, including claims of due process violations.

Vasquez-Zavala v. Ashcroft, 324 F.3d 1105, 1107 (9th Cir. 2003). We dismiss in

part and deny in part the petition for review.

         We lack jurisdiction to review the agency’s discretionary determination that

Caldera-Saucedo did not demonstrate “exceptional and extremely unusual

hardship” to a qualifying relative. See Martinez-Rosas v. Gonzales, 424 F.3d 926,

930 (9th Cir. 2005). Contrary to Caldera-Saucedo’s contention, the agency’s

interpretation of the hardship standard falls within the broad range authorized by

the statute. See Ramirez-Perez v. Ashcroft, 336 F.3d 1001, 1004-06 (9th Cir.

2003).

         Caldera-Saucedo’s contention that the BIA failed to consider all the

evidence is not supported by the record.

         Caldera-Saucedo’s equal protection contention regarding the rights of his

United States citizen children is not colorable. See Urbano de Malaluan v. INS,

577 F.2d 589, 594 (9th Cir. 1978).

         Because the BIA reviewed de novo, we do not address Caldera-Saucedo’s

challenges to the IJ’s decision. See Ghaly v. INS, 58 F.3d 1425, 1430 (9th Cir.

1995) (Where the BIA conducts a de novo review, “[a]ny error committed by the IJ




                                            2                                   09-73780
will be rendered harmless by the Board’s application of the correct legal

standard.”).

      PETITION FOR REVIEW DISMISSED in part; DENIED in part.




                                          3                                 09-73780